The petitioner testified on his own behalf and also called to testify Dr. ICeppler, Dr. Ereedman and Dr. Shapiro. On behalf of the respondent, Drs. Lowenstein, Eoth, Griffith and Euoff testified and it was stipulated and agreed that the onfy question involved in this case was the extent of temporary and permanent disability, it being admitted that the petitioner received an injury by accident arising out of and in the course of his employment on April 15th, 1927, and that his wages were $24 per week.
After reviewing the testimony in this case I am of the opinion that the estimate of permanent disability given by Drs. Keppler and Shapiro were high in that their estimates were made on the basis of the petitioner’s being unable to flex ox extend his ann because of the injury to the elbow, claiming that the same was due to a bony and a fibrous com- . position at the joint. It was later shown, however, that there was no bon}*- or fibrous composition which prevented the flexing or extending of the arm, as twice under an anaesthetic, as testified bjr Drs. Lowenstein and Eoth, the petitioner’s arm ivas easily flexed and extended to its full extent.
*697After carefully considering the testimony in this case I hereby find and determine that the petitioner is entitled to receive teuiporary compensation from the date of the accident up to and including November 4th, a period of twenty-nine weeks, at the compensation rate of $16 per week, of which a period of nine weeks has already been paid, the balance of twenty weeks at the compensation rate of $16 per week is due and owing and is to he paid to the petitioner in a lump sum, upon the signing of this order.
I further find that the petitioner is entitled to an award for permanent disability based upon twenty per cent, permanent loss of the right arm, being forty weeks at the compensation rate of $16 per week, all of which has been duly paid by the respondent.
It is further ordered that the respondent shall pay the sum of $75 for medical testimony rendered in the above case and the petitioner shall pay the balance herein.
It is further ordered that David Eoskein, attorney for the petitioner, shall be entitled to a counsel fee of $50, which shall be paid by the petitioner.
Habby J. Goas, Deputy Commissioner.